DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US Pub No 2007/0101964).
In regard to claim 1, 
Morimoto discloses (see Figs 8 and 9; see Fig 2 for the generic labeling if the insert as “7” and as “40” in the embodiment relied on): 
an iron-based sintered alloy valve seat insert (see Paragraph 0068: “iron-based intake valve seat 7 is formed in a ring-like shape in such a way that its external diameter is the same size as the diameter of the mounting reception portion 13, and its internal diameter is the same size as the diameter of the intake port 3, and is made of an iron-based sintered alloy”) for an internal combustion engine (see Title) which is a valve seat insert for an internal combustion engine to be press-fitted (Paragraph 0070: “the intake valve seat 7 is mounted in the cylinder head 2. This mounting is carried out by press”) into an aluminum alloy cylinder head (Abstract: “a cylinder head 2 made of an aluminum alloy”), the valve seat insert made of an iron-based sintered alloy comprising
a single layer of only a functional member side layer, or integrated two layers of the functional member side layer and a supporting member side layer (the “bottom half” of the insert 40, as seen in Fig 9, with sloped surface 43 considered to be the functional side layer, as it forms the valve seat contact portion of the insert; the “top half” of 40 with horizontal surface 44 considered to be the supporting side layer),
wherein a plating film (42) is provided on at least an outer peripheral side (42a).
While Morimoto does not positively disclose “wherein a heat dissipation property is excellent”, Examiner notes that any layered metal will inherently have some heat dissipation property based on the selected materials and the thickness of the materials. Examiner also notes, more importantly, that Morimoto teaches that it is well known in the art to improve thermal conductivity of valve seat inserts with plating films (Paragraph 0003: “Also known is a valve seat obtained by performing an infiltration process on a primary sintered alloy, processing it to an almost finished size, and performing oxidation, and is therefore applicable to an LPG engine or a hydrogen engine which improves thermal conductivity by an infiltrated plating layer”). 
In view of the teachings of Morimoto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness and materials of the layers of the valve seat insert (and especially the plating film layer 21) through routine experimentation (MPEP 2144.05 II) to achieve desired heat transfer properties.
In regard to claim 2, 
Morimoto modified supra discloses the insert of claim 1, wherein the plating film is a plating film having a thickness of 1 to 100 µm (Paragraph 0088: “1-50”) and a hardness of 50 to 300 HV in a Vickers hardness HV (Paragraph 0090: “the hardness HRB is 50”, 50 HRB being equal to ~85 HV). 
While Morimoto does not positively disclose the hardness of the cylinder head, and thus does not disclose that the hardness of the plating film satisfies a range of 1.05 to 4.5 times a hardness of the cylinder head in the Vickers hardness HV.
However, Examiner notes (Official Notice) that aluminum is a relatively “soft” metal, and this is generally the reason why valve inserts (along with cylinder liners, etc.) are used in aluminum engines in the first place. Examiner also notes that Morimoto teaches that it is known to use valve seat inserts (including those with a plating film) to reduce wear and mutual damage of engine components (Paragraph 0003).
As the purpose of the insert of Morimoto, in general, is to protect the cylinder head, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to select a valve seat insert (to include the plating film) with an appropriately high hardness to reduce wear from the cycling of. the valve through routine experimentation (MPEP 4144.05 II) to protect the elements of the engine, and reduce wear.
In regard to claim 4,
Morimoto modified supra discloses the insert of claim 1.
Morimoto does not positively disclose wherein surface roughness of the plating film is 0.1 to 1.6 um in arithmetic average roughness Ra in accordance with the provisions of JIS B 0601-1994.
However, as discussed above when addressing claim 1 (and also claim 2), Morimoto is generally concerned with the thermal conductivity (and wear properties) of the insert; both of which are, in part, controlled by the surface roughness; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the insert (plating film thereof) with some optimal roughness to achieve the desired properties and to arrive there through routine experimentation (MPEP 2144.05 II).
In regard to claim 8, Morimoto modified supra discloses the insert of claim 1, wherein when the two layers of the functional member side layer and the supporting member side layer are integrated (being formed generally as one piece having a “top half and a bottom half”, the functional member side layer (the “bottom half” of the insert 40, as seen in Fig 9, with sloped surface 43) is 10 to 70% by volume with respect to a total amount of the valve seat insert (see Fig 9, being roughly ~30%).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US Pub No 2007/0101964), in view of Takagi et al. (US Pat No 4,424,953).
In regard to claim 3, 
Morimoto modified supra discloses the insert of claim 1, 
Morimoto does not positively disclose wherein the functional member side layer or the two layers of the functional member side layer and the supporting member side layer is/are layers formed by being subjected to a sealing hole treatment.
However, such treatments are well known in the art:
Takagi discloses a sintered valve seat insert (see Title and Fig 1) with a supporting side layer (1b) and a functional side layer (1a).
Most importantly Takagi discloses subjecting the layers to a sealing hole treatment (fusion infiltration of the pores, see Abstract) to improve the strength and stiffness of the insert (Col 1, lines 46-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to subject the insert layers of Morimoto to a sealing hole treatment to increase strength and stiffness, as is known, as demonstrated by Takagi.
In regard to claim 13,
Morimoto modified supra discloses the insert of claim 3.
Morimoto does not positively disclose wherein surface roughness of the plating film is 0.1 to 1.6 um in arithmetic average roughness Ra in accordance with the provisions of JIS B 0601-1994.
However, as discussed above when addressing claim 1 (and also claim 2), Morimoto is generally concerned with the thermal conductivity (and wear properties) of the insert; both of which are, in part, controlled by the surface roughness; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the insert (plating film thereof) with some optimal roughness to achieve the desired properties and to arrive there through routine experimentation (MPEP 2144.05 II).

Allowable Subject Matter
Claims 5-6, 9-12, and 14-20 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747